Name: Commission Regulation (EEC) No 2451/80 of 24 September 1980 establishing the standard average values for the determination of the value for customs purposes of apples and pears to be applied during the periods at the beginning of the 1980/81 importing season
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 80 Official Journal of the European Communities No L 253/37 COMMISSION REGULATION (EEC) No 2451/80 of 24 September 1980 establishing the standard average values (or the determination of the value for customs purposes of apples and pears to be applied during the periods at the beginning of the 1980/81 importing season THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears ('), as amended by Regulation (EEC) No 224/78 (2), and in particular Article 2 (2) thereof, Whereas Article 2 (2) of Regulation (EEC) No 1641 /75 lays down that the standard average values to be applied at the beginning of the importing season are to be established on the basis of the arithmetic mean of standard average values of the second and third periods of application of the preceding season ; Whereas application of these rules and criteria means that the standard average values to be applied during the periods at the beginning of the 1980/81 importing season for the citrus fruits listed should be as indi ­ cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values to be applied during the periods at the beginning of the 1980/81 importing season for the apples and pears listed in the Annex are hereby fixed as shown therein . Article 2 This Regulation shall enter into force on 29 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1980 . For the Commission fitienne DAVIGNON Member of the Commission (&gt;) OJ No L 165, 28. 6. 1975, p. 45. (*) OJ No L 32, 3 . 2. 1978, p. 10. No L 253/38 Official Journal of the European Communities 26 . 9 . 80 ANNEX l - Amount of standard average values/100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F1 £ 8 . 8.1 Apples :  Countries of the southern hemisphere .... 1 960 380-24 121-50 283-67 32-79 57 095 134-01 29-64 8.2  European third countries 1 867 359-95 116-33 270-42 30-85 55 235 126-46 27-09 8.3  Countries of the northern hemisphere other than European countries 1 535 284-86 94-38 221-45 25-49 44 103 105-07 24-73 9. 9.1 Pears :  Countries of the southern hemisphere .... 2186 421-75 135-58 313-84 36-50 62 838 148-15 32-63 9.2  European third countries 1 102 212-59 68-87 159-26 18-21 32 550 74-94 16-19 93  Countries of the northern hemisphere other than European countries 2 264 434-38 139-17 325-97 37-59 64 606 153-62 35-00